August 09, 2006


Mr. Christopher John Deeves
Ball & Weed, P.C.
745 E. Mulberry Street, Suite 500
San Antonio, TX 78212


Honorable Joe Frazier Brown Jr.
Bexar County Courthouse
57th Judicial District Court
100 Dolorosa
San Antonio, TX 78205
Mr. Luis R. Vera Jr.
Law Offices of Luis Roberto Vera, Jr. & Associates
111 Soledad, Suite 1325
San Antonio, TX 78205


Mr. John G. Gehring
Hohman, Georges & Gehring L.L.P.
4940 Broadway, Suite 101
San Antonio, TX 78209

RE:   Case Number:  06-0670
      Court of Appeals Number:  04-06-00490-CV
      Trial Court Number:  2006-CI-05474

Style:      IN RE  NIX HEALTH CARE SYSTEM D/B/A NIX SPECIALTY HOSPITAL AND
      ROBERT JIMENEZ, M.D.

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  Motion  for  Immediate
Temporary Relief and issued the enclosed stay order in the  above-referenced
case.  The petition for writ of mandamus remains pending before this Court.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Keith E. Hottle    |